Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment filed on April 21, 2022, with respect to claims 1-20 under 35 U.S.C. 101 for claiming the same invention as that of claims 1-20 of U.S. Patent No. 10,878,344 have been considered and the rejection has been withdrawn; however, upon further consideration, the amended claims have been now rejected under a non-statutory double patenting in view of U.S. Patent No. 10,878,344, and the other related cases. The Examiner acknowledges the cancellation of claims 15-20 and the addition of claims 21-26. Claims 1-14 and 21-26 are now pending in the application. 
Explanation of Rejection
Double Patenting
Claims 1-14, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,344, and claims 1-20 of U.S. Patent No.10,445,662 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
As amended, claim 1 is directed to a computing platform, and claim 1 of U.S. Patent No. 10,878,344 is directed to an interactive test generation and control computing platform; however, the step taken to identify and generate and process the respective data or values are considered an obvious variation of the respective plat form. Therefore, claim 1 of the instant application and claim 1 of U.S. Patent No. 10,878,344 are not patentable distinct to each other. Furthermore, looking at claim 1 of U.S. Patent No. 10,445,662, the instant claim 1 is not also patentably distinct from claim 1 of U.S. Patent No. 10,445,662 for the same reason. 
With regard to claim 2: the instant claim is an obvious variation of claim 2 of U.S. Patent No. 10,878,344. 
With regard to claim 3: the instant claim is an obvious variation of claim 3 of U.S. Patent No. 10,878,344. 
With regard to claim 4: the instant claim is an obvious variation of claim 4 of U.S. Patent No. 10,878,344. 
With regard to claim 5: the instant claim is an obvious variation of claim 5 of U.S. Patent No. 10,878,344. 
With regard to claim 6: the instant claim is an obvious variation of claim 6 of U.S. Patent No. 10,878,344. 
With regard to claim 7: the instant claim is an obvious variation of claim 7 of U.S. Patent No. 10,878,344. 
With regard to claim 8: the instant claim is an obvious variation of claim 8 of U.S. Patent No. 10,878,344. 
In reference to claim 9: both the instant claim and claim 9 of U.S. Patent No. 10,878,344 are directed to a method; furthermore, the step taken to identify and generate and process the respective data or values are considered an obvious variation of the respective method. 
With regard to claim 10: the instant claim is equivalent to claim 10 of U.S. Patent No. 10,878,344. 
With regard to claim 11: the instant claim refers to one of the variables as “third data” whereas claim 11 of U.S. Patent No. 10,878,344 refers to additional information which would have been a third data as it is a one or more data. Therefore, they don’t seem to be patentably distinct to each other. 
With regard to claim 12: the instant claim is not patentably distinct from claim 12 of U.S. Patent No. 10,878,344 for the same reason noted in claim 11. 
With regard to claim 13: the instant claim is equivalent to claim 13 of U.S. Patent No. 10,878,344. 
With regard to claim 14: the instant claim is equivalent to claim 14 of U.S. Patent No. 10,878,344. 
With regard to claim 21: the instant claim is an obvious variation of claim 5 of U.S. Patent No. 10,878,344.
With regard to claim 22: the instant claim is an obvious variation of claim 6 of U.S. Patent No. 10,878,344.
With regard to claim 23: the instant claim is an obvious variation of claim 6 of U.S. Patent No. 10,878,344.
With regard to claim 24: the instant claim is an obvious variation of claim 3 of U.S. Patent No. 10,878,344.
With regard to claim 25: the instant claim is an obvious variation of claim 5 of U.S. Patent No. 10,878,344. Note: heart rate and other physiological data would be considered medical history data. 
In reference to claim 26: the instant claim includes a user computing device which is the computing platform noted in claim 15 of U.S. Patent No. 10,878,344.
Note: Examiner Note: Application numbers 16/160,332 (now U.S. Patent No. 10,445,662), 15/727,226 (now U.S. Patent No. 10,140,199) and 15/716,983 have similar claim constructs and would be considered for an obviousness double patenting and the office recommends for the Applicants to consider these facts in responding the instant this final office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIAS DESTA/
Primary Examiner, Art Unit 2857